Name: Commission Implementing Regulation (EU) NoÃ 20/2012 of 11Ã January 2012 fixing the allocation coefficient to be applied to applications for import licences lodged from 1 to 6Ã January 2012 in the context of the tariff quota opened by Regulation (EC) NoÃ 2305/2003 for barley
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 12.1.2012 EN Official Journal of the European Union L 8/35 COMMISSION IMPLEMENTING REGULATION (EU) No 20/2012 of 11 January 2012 fixing the allocation coefficient to be applied to applications for import licences lodged from 1 to 6 January 2012 in the context of the tariff quota opened by Regulation (EC) No 2305/2003 for barley THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 2305/2003 (3) opens an annual tariff quota for the import of 307 105 tonnes of barley (order number 09.4126). (2) The notification made in accordance with Article 3(3) of Regulation (EC) No 2305/2003 shows that the applications lodged from 1 January 2012 to 6 January 2012 at 13.00 (Brussels time), in accordance with Article 3(1) of that Regulation, exceed the quantities available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be fixed. (3) No further import licences should be issued under Regulation (EC) No 2305/2003 for the current quota period. (4) In order to ensure sound management of the procedure for issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each application for an import licence for barley under the quota referred to in Article 1(1) of Regulation (EC) No 2305/2003, lodged from 1 January 2012 to 6 January 2012 at 13.00 (Brussels time), shall be accepted for the quantities applied for multiplied by an allocation coefficient of 3,989135 %. 2. The issue of licences for the quantities applied for from 6 January 2012 at 13.00 (Brussels time) is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 342, 30.12.2003, p. 7.